Citation Nr: 1314610	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-35 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder.  

3.  Entitlement to a rating in excess of 10 percent for chronic fatigue syndrome.

4.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

As a member of the United States Army Reserve, the Veteran had active duty training from April to August 1986.  He served on active duty from April 1987 to April 1990 and then had additional Reserve duty.  His unit was called to active duty from January to April 1991, when he served in Southwest Asia in support of Operation Desert Shield/Desert Storm.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO.  

After reviewing the record, the Board finds that there are potential issues of entitlement to service connection for a gastrointestinal disorder; entitlement to a rating in excess of 10 percent for chronic fatigue syndrome; and entitlement to a TDIU.  Those potential issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In February 2012, the Veteran raised contentions to the effect that service connection was warranted for a knee disorder and for a rating in excess of 30 percent for his service-connected pes planus.  He also raised contentions to the effect that he was entitled to VA benefits retroactive to 2005.  Those claims have not been certified to the Board on appeal nor have they been developed for appellate purposes.  Therefore, the Board has no jurisdiction over any of those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2012).  However, they are referred to the RO for appropriate action.



REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder, claimed as PTSD.  Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In August 2008, the RO denied the Veteran's claim of entitlement to service connection for PTSD, and in January 2010, the RO denied the Veteran's claim of entitlement to major depressive disorder.  In each case, the RO found that the Veteran did not have a diagnosis of or evidence of any treatment for the claimed disorder.  

During the course of the appeal, such as on the report of a December 2009 VA examination, the Veteran has consistently reported that he receives Social Security benefits due, in part, to a psychiatric disorder.  He requests that VA obtain his Social Security records to support his claim.  

A CD from the Social Security Administration shows that as late as April 2006, the  Veteran's claim for Social Security benefits had been denied.  In June 2007, however, the Veteran was informed that he had received a fully favorable decision from the Social Security Administration.  A copy of that decision has not been received for association with the claims file.  In view of the Veteran's contentions, that decision could well be relevant to his claim for service connection for a psychiatric disorder.  

In February 2013, during the course of the appeal, the Veteran requested a hearing in association with his appeal.  

In April 2013, the Veteran's representative reported that since July 10, 2012, the Veteran had been a resident at the Potomac Highlands Regional Jail.  The representative further reported that the Veteran would be serving a sentence of at least 8 years.  In addition, the Veteran's representative stated that they were unable clarify the type of hearing the Veteran would like.  

Incarcerated veteran's are entitled to the same care and consideration given to their fellow veterans.  Therefore, the RO/AMC must make an additional effort to determine the type of hearing desired by the Veteran and if it is possible to hold such a hearing.  However, the Board notes that assistance to incarcerated veterans must be tailored to the peculiar circumstances of confinement.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

The Veteran also seeks entitlement to service connection for a gastrointestinal disorder; entitlement to a rating in excess of 10 percent for chronic fatigue syndrome; and entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.  

In December 2005, the RO denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.  The RO also confirmed and continued the 10 percent rating for chronic fatigue syndrome and the denial of entitlement to a TDIU.  In January 2006, the Veteran was notified of those decisions and submitted a notice of disagreement with which to initiate an appeal.  In September 2007, he was issued a Statement of the Case, and from September to November 2007, he submitted several pieces of correspondence to perfect his appeal.  In March 2008, however, the Veteran withdrew that appeal with respect to all issues.  Therefore, the December 2005 RO decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).  

In October 2008, the Veteran sought to revive his appeal.  However, that request was not timely, as it was outside the initial appeal period.  Accordingly, it was insufficient to reinstitute the appeal  38 C.F.R. § 20.204(c) (2012).  The Veteran's October 2008 communication was considered a request to reopen his claim of entitlement to service connection for a gastrointestinal disorder, as well as new claims of entitlement to an increased rating for chronic fatigue syndrome and a TDIU.  

In August 2009, the RO denied the Veteran's claim for service connection for a gastrointestinal disorder on the basis that he had not submitted new and material evidence to reopen that claim.  The RO also confirmed and continued the 10 percent rating for chronic fatigue syndrome and the denial of entitlement to a TDIU.  Later that month, the RO received the Veteran's Notice of Disagreement with those decisions.  That Notice of Disagreement was timely; and, therefore, VA is required to issue to the Veteran a Statement of the Case with respect to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing discussion, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions: 

1.  Request that the Social Security Administration provide a copy of the decision granting the Veteran Social Security benefits in or about June 2007.  Also request a copy of the award letter issued as a result of that decision, as well as the medical evidence used to support that award.  In this regard, the Social Security Administration must clearly identify the disorder(s) for which the award was made.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Request that the Veteran clarify the type of VA hearing he would like and determine if it is possible to hold such a hearing.  

If such a hearing is possible, that hearing must be scheduled.  In so doing, the RO/AMC must tailor the hearing to the peculiar circumstances of the Veteran's confinement.

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a psychiatric disorder.  In so doing, ensure that the decision encompasses all mental disabilities reasonably raised by the record, including, the Veteran's description of the claim; the symptoms the Veteran describes; and the information the Veteran submits or that VA obtains in support of the claim.  Clemons.

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

4.  Issue the Veteran a Statement of the Case with respect to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder; entitlement to a rating in excess of 10 percent for chronic fatigue syndrome; and entitlement to a TDIU.  
IF, AND ONLY IF, the Veteran completes his appeal by filing a timely substantive appeal on any or all of the aforementioned issues should those claims be returned to the Board for appellate action.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2012). 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so. He has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


